Citation Nr: 1550165	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-32 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of a back injury.  


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Although the Veteran initially requested the opportunity to testify at a Baord hearing, the Veteran has since reported he no longer seeks to do so.  As such, his hearing request is deemed withdrawn. 

The issues of entitlement to service connection for high blood pressure, chronic obstructive pulmonary disease (COPD), swollen glands and acne of the shoulders, chest and forearms have been raised by the record in the Veteran's January 2015 VA Form 9, but have not been fully adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 5103A(b)(1) (West 2014), VA is required to make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  38 C.F.R. § 3.159(c)(3) (2015).  Specifically, the duty to assist requires it to make reasonable efforts to secure relevant records not in the custody of a Federal entity, including private health records.  38 C.F.R. § 3.159(c)(1).  

The Veteran indicates that he has been seeking treatment for his low back pain from a private chiropractor since shortly after returning from Vietnam.  A letter to the Veteran's former attorney, dated May 4, 2012, and signed by the Veteran's chiropractor, Dr. F.B., reflects that the Veteran has been seeking treatment for his back symptoms since the 1970's (that letter was received by VA on July 16, 2014).  However, it does not appear that any treatment records from Dr. F.B. have been obtained and associated with the claims file.  As the Veteran has asserted that his condition has been present since returning from Vietnam, any available treatment records dating from that time may be of probative value in this matter.  Accordingly, on remand, VA should make efforts to secure any private treatment records relevant in this case.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he adequately identify any outstanding private treatment records, including the name and address of the treating physician, and the approximate time frame when the records were created.  The Veteran is reminded that he must cooperate fully with VA's efforts to obtain any outstanding treatment records on his behalf.  

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his of his in-service and post-service back symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3. Thereafter, the AOJ should make reasonable efforts to secure and associate with the claims file any records identified by the Veteran.  Reasonable efforts must include an initial request and at least one follow-up request, if the records are not received.  All efforts to obtain the records should be documented in the claims file.  

4. Afford the Veteran a VA examination to determine whether he has a back disability that is related to or had its onset in service.  The examiner must acknowledge and discuss the Veteran's report of a back injury in service and problems related to that injury.  All back disabilities should be diagnosed and the examiner must opine as to whether it is at least as likely that any back disability found to be present is related to or had its onset in service.

5. Thereafter, readjudicate the claim in consideration of the Veteran's complete claims file.  If the benefit sought remains denied, issue the Veteran a supplemental statement of the case and afford him adequate time to respond before returning the matter to the Board for additional appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

